DETAILED ACTION
Responsive to the communication dated 12/07/2021.
Claims 8 and 15 are amended.
Claims 2, 5, 6, 9, - 14, 16, - 23 are cancelled.
Claims 1, 3, 4, 7, 8, 15 are presented for examination.
Claims 1, 3, 4, 7, 8, 15 are allowed.



Priority
ADS dated 11/27/2019 claims domestic benefit of provisional 622912688 dated 10/09/2019.


Response to Arguments
In the remarks dated 12/07/2021 the Applicant argues that they have amended all the claim in order to include subject matter which was previously indicated as allowable. In particular in the Non-Final Office action dated 10/07/2021 the Examiner indicated that claim 1 contained potentially allowable subject matter but the other independent claims did not contain the same subject matter.

In the after final amendment dated 12/07/2021 the Applicant has amended all independent claims to include subject matter previously indicated as potentially allowable.

Therefore the previous rejection under 35 USC 103 is withdrawn.

End Response to Arguments




Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the prior Office actions none of these references taken either alone or in combination with the prior art of record disclose “… based on a centerline of the structured members… model of the structural member, and a set of properties are applied to each of the structural members… to form the structural assemblies and the structure; identifying, by one or more processors, apertures which are associated with a failed member; applying, by one or more processors, a set of attributes to each structural element, each structural assembly, and each aperture… at least one line load, at least one dead load… wherein the live load and dead load are based on a final structure design and build…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146